Citation Nr: 1438520	
Decision Date: 08/28/14    Archive Date: 09/03/14

DOCKET NO.  09-12 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a compensable disability rating for left ring finger ulcer scar.

2.  Entitlement to a compensable disability rating for post-operative umbilical hernia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and his friend



ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to July 1970.

These matters come to the Board of Veterans' Appeals (Board) from a December 2007 decision of a Department of Veterans Affairs (VA) Regional Office (RO) which, in pertinent part, denied compensable ratings for left ring finger ulcer scar and post-operative umbilical hernia.  A notice of disagreement was filed in May 2008, a statement of the case was issued in February 2009, and a substantive appeal was received in April 2009.

In February 2014, the Veteran testified at a videoconference hearing before the Board.  Unfortunately, due to apparent technical difficulties, a transcript of the hearing is unavailable.  Thus, in June 2014, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge; the transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

At the Board hearing, the Veteran asserted that his disabilities warrant compensable ratings, to include on an extraschedular basis per 38 C.F.R. § 3.321(b)(1) (2013).  

Compensation ratings are based upon the average impairment of earning capacity.  To accord justice in the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service is authorized to approve an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).  In other words, by regulation, an extraschedular rating may be considered when a case presents "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  38 C.F.R. § 3.321(b)(1).  

Per § 3.321(b)(1), before a finding may be made that entitlement to submission of the Veteran's claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service for extraschedular consideration is warranted, there must be a showing of marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  

Specifically, with regard to his left ring finger ulcer scar the Veteran asserted that his scar cracks open and he experiences loss of tissue and loss of mobility.  T. at 3.  He also attested that he experiences weakness and numbness.  T. at 7-8.  

With regard to his post-operative umbilical hernia, he testified that he experiences a burning sensation and that he feels pain when he twists his body.  T. at 10-11.  He asserts that his hernia causes problems, not the scar.  T. at 14.  

The Veteran should be afforded VA examinations to assess the severity of his disabilities.  Snuffer v. Gober, 10 Vet. App. 400 (1997); VAOPGCPREC 11-95 (1995).  Thereafter, the RO should determine whether submission to the Director, Compensation and Pension Service, for an extraschedular opinion is warranted.  

On Remand, updated treatment records from the Denver, Colorado VA Medical Center (VAMC) should be associated with the claims folder for the period from January 7, 2009.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following actions:

1.  Associate with the claims folder updated treatment records from the Denver VAMC for the period from January 7, 2009.  

2.  Schedule the Veteran for a VA dermatology and/or neurology examination with physicians with appropriate expertise to evaluate his scar to the left ring finger.  

The claims folder should be made available to the examiner for review and all necessary testing should be conducted.  All indicated studies should be performed and all clinical findings reported.

All symptoms and residuals associated with the scar to the left finger should be described in detail, to include range of motion of the finger reported in detail.  The examiner should comment on whether the scar is unstable or painful.  

The examiner should specifically comment on each of the eight disfiguring factors under Diagnostic Code 7800 for the scar:

(1)  scar five or more inches in length; 

(2)  scar at least one-quarter inch wide at widest part; 

(3)  surface contour of scar elevated or depressed on palpation; 

(4)  scar adherent to underlying tissue; 

(5)  skin hypo-or hyper- pigmented in an area exceeding six square inches (39 sq. cm.); 

(6)  skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); 

(7)  underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); or

(8)  skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).

The examiner should provide an opinion as to whether the Veteran's scar of the left finger is manifested by weakness, numbness, or decreased sensation.  

The examiner should comment on any functional limitations as a result of the left ring finger disability.

The examiner should offer an opinion as to whether due to his ulcer scar of the left ring finger the Veteran is precluded from all forms of substantially gainful employment for which he would otherwise be qualified.  The examiner should provide reasons for any opinion.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

3.  Schedule the Veteran for a VA examination with a physician with appropriate expertise to determine the current severity of his service-connected post-operative umbilical hernia.

The claims folder should be made available to the examiner for review and all necessary testing should be conducted.  All indicated studies and diagnostic testing should be performed.  

All symptoms and residuals associated with the umbilical hernia should be described in detail.

The examiner should state whether the umbilical hernia is large or small, whether it is recurrent, well supported under ordinary conditions, readily reducible by truss or belt, and/or operable.  It should be noted what symptoms, if any, are attributable to any hernia scars and/or to nerve entrapment.  If any nerve entrapment is found, the examiner should indicate whether such nerve entrapment involves any symptoms distinct from those caused by the hernia itself- and such symptoms, if any, should be expressly identified.

The examiner should comment on any functional limitations as a result of the post-operative umbilical hernia.

The examiner should offer an opinion as to whether due to his post-operative umbilical hernia he is precluded from all forms of substantially gainful employment for which he would otherwise be qualified.  The examiner should provide reasons for any opinion.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

4.  Thereafter, the RO should determine whether the Veteran's claim should be submitted to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for extraschedular consideration per § 3.321(b)(1) as to whether his ulcer scar of the left ring finger or post-operative umbilical hernia warrants extraschedular evaluations due to marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  Any opinion should set forth and discuss criteria to be considered for higher ratings and the findings as to whether or not such criteria have been met.

5.  Readjudicate the Veteran's increased rating claims, to include pursuant to § 3.321(b)(1).  If either benefit sought on appeal is not granted in full, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



